Exhibit ONEOK, Inc. ANNUAL OFFICER INCENTIVE PLAN 1.Name and Effective Date.The plan hereby created shall be known as the ONEOK, Inc. Annual Officer Incentive Plan (“Plan”).The Plan shall be effective as of January 1, 2000, and shall first apply with respect to the fiscal year ending December 31, 2000.This Plan is intended to replace the ONEOK, Inc. Key Employee Annual Incentive Plan, as assumed on November 26, 1997.The Plan shall remain in effect until terminated by the Board of Directors of ONEOK, Inc. (“Board of Directors”) pursuant to paragraph 13, below. 2.Purpose.The purpose of this Plan is to provide certain officers of ONEOK, Inc. (the “Company”) who are eligible for participation in the Plan under paragraph 4, below, with a direct financial interest in the performance and profitability of the Company, and particular business units thereof, and to reward performance in employment with the Company.It is the intention (but not the obligation) of the Company that payment of Incentive Awards (as defined herein) will be made annually in accordance with the terms of this Plan. 3.Definitions.Unless the context clearly indicates otherwise, the following terms, when used in this Plan, shall have the meanings set forth below: “Board of Directors” shall mean the Board of Directors of ONEOK,Inc. “Change in Control” shall mean the occurrence of a change in control as defined in the
